UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2135



DAVID W. SLAUGHTER, Executor of the Estate of
Louis M. Slaughter, deceased,

                                            Plaintiff - Appellant,

          and

LOUIS SLAUGHTER, SR., individually and by
counsel, and by his duly named agent, David W.
Slaughter,

                                                        Plaintiff,


          versus


JAMES D. BARTON, a non-resident motorist,
driver for Willis Shaw Express, Incorporated;
WILLIE SHAW EXPRESS, INCORPORATED, Registered
in Virginia; COMCAR INDUSTRIES, INCORPORATED,
a foreign corporation not registered in
Virginia,

                                           Defendants - Appellees,

          and


WILLIAM R. LIGHT, Personal representative and
Administrator of the Estate of Carolyn P.
Slaughter, deceased,

                                                        Defendant.
Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (CA-02-60-6)


Submitted: February 9, 2004              Decided:   March 23, 2004


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel B. Sweeney, Lynchburg, Virginia, for Appellant.  Brian
Jackson, James F. Neal, MCGUIREWOODS L.L.P., Charlottesville,
Virginia; Amy M. Pocklington, MCGUIREWOODS L.L.P., Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          David W. Slaughter, executor of the estate of Louis M.

Slaughter, appeals the district court’s order granting Defendants’

motion for summary judgment on his wrongful death action.    We have

reviewed the record and find no reversible error.    Accordingly, we

affirm on the reasoning of the district court.      See Slaughter v.

Barton, No. CA-02-60-6 (W.D. Va. June 25, 2003; Aug. 8, 2003).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                              - 3 -